Case 1:17-cr-20750-TLL-PTM ECF No. 34 filed 10/14/20                PageID.162      Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,                          Case No. 17-20750

v.                                                          Honorable Thomas L. Ludington

DAMON LAVELLE WILBERT,

                  Defendant.
_______________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
                         WITHOUT PREJUDICE

          On November 8, 2017, Defendant Damon Lavelle Wilbert was indicted by a grand jury of

one count of possession with intent to distribute cocaine. ECF No. 11. He pled guilty on December

19, 2017. ECF No. 19. Defendant was sentenced to 120 months incarceration and eight years of

supervised release on March 30, 2018. ECF No. 26.

          On June 8, 2020, Defendant filed a pro se motion for appointment of counsel on June 8,

2020, which was denied. ECF Nos. 27, 28. On July 15, 2020 Defendant filed a second motion

requesting appointment of counsel and seeking compassionate release. ECF No. 29. His second

motion was also denied because he does not have the right to an attorney for a compassionate

release motion and he did not provide evidence that he exhausted his administrative remedies. ECF

No. 30.

          On September 30, 2020 Defendant, through counsel, filed another motion seeking

compassionate release. ECF No. 32. In this second motion compassionate release motion

Defendant argues “[a] request was made by Mr. Wilbert for compassionate release/reduction of

sentence, and a response was given by the Warden on May 13, 2020 denying the request.” Id. at
Case 1:17-cr-20750-TLL-PTM ECF No. 34 filed 10/14/20                  PageID.163       Page 2 of 2




PageID.125. However, Defendant or Defendant’s counsel provide no evidence of the denial. Such

evidence is necessary for the Court to determine whether Defendant has in fact exhausted his

administrative remedies. While the Court is aware of the time sensitive nature of Defendant’s

request, the Sixth Circuit has clearly stated that Defendants must first seek release from the Bureau

of Prisons rather than come directly to the courts.

       Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release, ECF

No. 32, is DENIED WITHOUT PREJUDICE.


Dated: October 14, 2020                                       s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -2-
